DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
This office action is in response to the Request for Continued Examination submitted 9/8/2022.
Claims 1 has been amended. Support for claim 1 is found in original claim 2, and [0060] of the instant specification.	
Claim 2 has been previously cancelled.
Claim 13 has been added; support for claim 13 is found in [0080] and Fig. 3 of the instant specification
Claims 1, 3-13 are currently pending and will examined on their merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term “external force” in claim 1is a relative term which renders the claim indefinite. The term “external force” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The external force applied it cannot be ascertain as to whether it represents a point load, multiple-point load, or distributive load which result would be different forms of deformation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR-101783703-B1) and as evidence by AZO Materials 
(wvvw.azorn.corn) with respect to claim 1 . 

	As to claim 1, Choi discloses an electrode assembly [0058] included in a flexible secondary battery [0056], comprising: 
	one or more unit cells each including a pair of electrodes having a first electrode and a second electrode with a separator interposed therebetween [0056-0058]; 
	and electrode tab protruded from each electrode [0058], wherein the electrode tab includes an electrode parallel connection tab (The tabs 12 and 22 for connecting the electrodes parallel to each other in a protruding state [0174]), and an electrode lead connection tab (Electrode leads is formed between the electrode lead connecting tab and the electrode lead [0062]), 
	a first electrode is placed on an outermost region of the electrode assembly 
(anode (10) [0148] and the negative electrode plate (First electrode) disposed at the uppermost and lowermost ends of the electrode assembly [0171-0172] Fig. 2), and has the parallel connection tab and the electrode lead connection tab [150-151], and 
	wherein a current collector of the second electrode corresponding to the first electrode the outermost region (Cathode (20) [0149] Fig. 2) has a higher tensile stress than a current collector of the first electrode placed on the outermost region. 
	Choi discloses a current collector of the second electrode has a higher tensile 
stress than a current collector of the first electrode. (In the present invention, the current collector of the electrode plate may be any one of a group including aluminum, stainless steel, and copper, and the electrode lead may have any one material selected from the group consisting of aluminum, nickel, and nickel coated with nickel [0211-0214]. Where the choice which is deemed first or second is arbitrary consequently, second electrode current collector may be chosen to be stainless steel, with a tensile stress of about 510 MPa [AZO Materials], and the first electrode (negative plate) may be chosen to be copper, with a tensile stress of about 200 MPa [AZO Materials], where the second electrode (positive plate) current collector of stainless steel has a higher tensile stress.

    PNG
    media_image1.png
    909
    1114
    media_image1.png
    Greyscale

(Choi Figs. 1 and 2 annotated for illustration)
	While Choi provides a generic disclosure that the current collector can be the materials above, it is the examiner's position that the configuration in claim 1 is at once envisage from the disclosure, because the expressed recitation provides sufficient evidence that one of ordinary skill in the art would immediately envisage from the disclosure of Choi applying the steel and copper as the respective current collectors. MPEP 2131.02(111).
	It should be noted the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
	With respect to the limitation, “when an external force is applied on the electrode assembly, the first electrode on the outermost region is configured to be damaged or cut before any of the electrodes on an inner side of the electrode assembly are damaged,”  Choi discloses the same materials in the same configuration and in the same order, thus an external force applied as claimed, the structure of Choi would respond in the same manner as the claimed structure.
	Choi discloses an anode position on the outside of the electrode assembly, the negative electrode plate (First electrode) disposed at the uppermost and lowermost ends of the electrode assembly [0171-0172] and further teaches the electrode materials of the claimed invention, (In the present invention, the current collector of the electrode plate may be any one of a group including aluminum, stainless steel, and copper, and the electrode lead may have any one material selected from the group consisting of aluminum, nickel, and nickel coated with nickel [0211-0214]. 
	When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112- 2112.02.

	As to claim 3, the rejection of claim 1 is incorporated, Choi discloses the current collector of the first electrode is made of copper; the current collector of the second electrode facing the first electrode is made of stainless steel. (The current collector of the electrode plate may be stainless or copper [0211-0214]) and which is deemed first or second is arbitrary consequently the first electrode being made of copper as compared to the second electrode being made of stainless steel. As illustrated in Figure 1 and 2, electrode plate 20 is facing electrode plate 10. 
	While Choi provides a generic disclosure that the current collector can be the materials above, it is the examiner's position that the configuration in claim 3 is at once envisage from the disclosure, because the expressed recitation provides sufficient evidence that one of ordinary skill in the art would immediately envisage from the disclosure of Choi applying the steel and copper as the respective current collectors. MPEP 2131.02(111).

	


    PNG
    media_image2.png
    938
    986
    media_image2.png
    Greyscale

(Choi Figs. 1 and 2 annotated for illustration)

	As to claim 4, Choi discloses electrodes included in the electrode assembly, the first electrode and the second electrode each including both the electrode parallel connection tab and the electrode lead connection tab are singular in number (Unit cell A [0148]) in the electrode assembly [0148-0154], and the single second electrode is placed as one body on the inside of the first electrode (The electrode assembly includes a unit cell (A) divided into an anode plate (10) and a cathode plate (20) with a separator (30) therebetween [0148-0149]. This orientation describes a single second electrode is placed as one body on the inside of the first electrode.) As illustrated in Fig. 1 (above).

	As to claim 5, Choi discloses a reinforcing tab welded and fixed on any one electrode lead connection tab among electrode tabs included in the electrode assembly (After an additional reinforcing tab 50 is reinforced on the electrode lead connecting tabs 14 and 24 disposed on one side of the electrode assembly [0185-0186], electrode lead connecting tabs (14, 24) connected through any of bonding methods including spot welding, ultrasonic welding, laser welding, and bonding by a conductive adhesive 
[0180- 0184]). 

	As to claim 6, Choi discloses an electrode lead joined on any one electrode lead connection tab among electrode tabs included in the electrode assembly further includes a bending structure (The electrode lead connecting tabs 14 and 24 and the electrode lead 60 are bonded to each other through bending by at least one of a positive electrode tab and a negative electrode tab. [0226-0227] see Figs. 7 (c) and 
(d)). Electrode lead 60 coupled to lead 14 and welded. [0221 - 0225]

    PNG
    media_image3.png
    255
    567
    media_image3.png
    Greyscale

(Choi Figs. 7(c) and 7(d))
	As to claims 7 and 8, Choi discloses a tab-lead joint portion having a structure in which the electrode lead connection tab and an electrode lead are overlapped using the reinforcing tab is inserted and aligned in the separator. (The tab-and-lid coupling portion including the overload reinforcing coupling structure and the bend-coupling structure of the electrode lead is inserted into the electrode assembly and aligned with the tab-to-tab coupling portion [0276-0278]).

	As to claim 13, the rejection of claim 1 is incorporated, Choi discloses the first electrode placed on the outermost region is an anode. (The electrode assembly includes a unit cell (A) divided into an anode plate (10) and a cathode plate (20) with a separator (30) therebetween [0148-0149], as shown in Fig.1 anode plate (10) is the first electrode placed in an outermost region.

    PNG
    media_image4.png
    302
    600
    media_image4.png
    Greyscale

(Choi Fig. 1 annotated for illustration)

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR-101783703-B 1) as applied to claim 1 above, and further in view of Takahashi et al. (US2017017511A1), and as evidenced by TWI Global (retrieved 4NOV21 from https://www.twi-global.com/technical-knowledge/job­
knowledge/bend-testing-073) with respect to claims 11 and 12.

	As to claim 9, Choi discloses the electrode assembly; and a case covering the electrode assembly, wherein the case is equipped with upper stamped portions and lower stamped portions that are repeatedly stamped to cover the outside of the electrode assembly. (The electrode assembly according to the present invention includes a cover member 200 having a processed structure, which is formed by repeating an upper pressing portion and a lower pressing portion so as to surround the outer surface of the electrode assembly [0235-0238]). 
	While Choi does not explicitly disclose a lithium-ion secondary battery Choi does teach a secondary battery [0077]. 
	Takahashi discloses a secondary battery and further teaches a lithium ion secondary battery [Takahashi 0204]. Where the metal lithium is preferable because of its low redox potential (3.045 V lower than that of a standard hydrogen electrode) and high specific capacity per unit weight and per unit volume (3860 mAh/g and 2062 mAh/cm.sup.3) [Takahashi 0189]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the lithium ion of Takahashi to improve the battery capacity.

	As to claim 10, the rejection of claim 9 is incorporated, Modified Choi discloses the multiple upper stamped portions and lower stamped portions are successively formed in parallel with the width of the electrode assembly and the case. (The pattern and shape are repeated so that a plurality of upper and lower depressed portions repeatedly stamped on the casing member can be compressed and tensioned in a flexible battery having an electrode assembly [0239-0241] see Fig. 11 ).

    PNG
    media_image5.png
    417
    767
    media_image5.png
    Greyscale

(Fig. 11 annotated for illustration)
	As to claims 11 and 12, the rejections of claim 9 and 10 are incorporated, modified Choi discloses a bend angle of the lithium secondary battery including the electrode assembly has an internal angle in the range of from 10° to 180° (The flexible battery according to the present invention was subjected to a bending test using a cylindrical structure of R20 in order to test continuous bending properties. Specifically, it is confirmed that the capacity retention ratio is 90% or more through 5,000 repeated tests [0309-0311]. Where a cylindrical structure of R20 bend test (Shown below, test jig is the most common form of equipment, [TWI Global]) would result in a specimen under test deflecting from horizontal (180°) to points between the range of 1 o0 to 180° after 5,000 cycles.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(TWI Global Bend Testing)
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

	Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive.
		a. Applicant argues Choi does not teach a specific configuration of the flexible battery as claimed. The office respectfully disagrees as Choi discloses the first electrode placed on an outermost region see… the negative electrode plate (First electrode (10)) disposed at the uppermost and lowermost ends of the electrode assembly [0171-0172] Fig. 2)… In the present invention, the current collector of the electrode plate may be any one of a group including aluminum, stainless steel, and copper, and the electrode lead may have any one material selected from the group consisting of aluminum, nickel, and nickel coated with nickel [0211-0214])… The electrode assembly includes a unit cell (A) divided into an anode plate (10) and a cathode plate (20) with a separator (30) therebetween [0148-0149]).
	Where Choi provides an electrode assembly for a flexible battery where the anode is configured on the outermost region of the electrode assembly and may be made of materials with different tensile strengths as the claimed invention.
	Examiner notes the nature of the force is not specified, as such the resulting actions attributed to the force may be met by different structures which can meet the limitation by the indefinite nature of the force.
It should be noted the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728